Exhibit 10.20

RADIAN GROUP INC.

EQUITY COMPENSATION PLAN

FORM OF RESTRICTED STOCK AWARD

THIS RESTRICTED STOCK AWARD, dated                                         , is
delivered by RADIAN GROUP INC., a Delaware corporation (the “Company”), to
                                        , an officer or key employee of the
Company (the “Grantee”).

RECITALS

WHEREAS, the Radian Group Inc. Equity Compensation Plan (the “Plan”) provides
for the grant (the “Award”) of Restricted Stock to selected key employees of the
Company and its affiliates, in accordance with the terms and provisions of the
Plan.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Award of Restricted Stock.

The Company hereby awards to the Grantee all rights, title and interest in the
record and beneficial ownership of                                  shares (the
“Restricted Stock”) of common stock, $.001 par value per share, of Company
subject to the conditions of this Restricted Stock Award agreement (the
“Agreement”) . The Restricted Stock awarded herein is pursuant to the Radian
Group Inc. Equity Compensation Plan (the “Plan”) and is subject to the
provisions of the Plan as well as this Agreement.

2. Custody of Restricted Stock.

Upon satisfaction of the vesting conditions set forth in Paragraph 4 or the
occurrence of any of the events contemplated by Paragraph 5(b) and 6(b) and
payment of any tax liability that will result upon vesting, the Company shall
issue and deliver to the Grantee a certificate or certificates for such number
of shares of Restricted Stock as are required to be issued and delivered under
this Agreement. Prior to the satisfaction of such vesting conditions or the
occurrence of such events, the Restricted Stock is not transferable and shall be
held in trust or in escrow by the Company until such time as the applicable
restrictions on the transfer thereof have expired or otherwise lapsed.

3. Risk of Forfeiture.

Subject to Paragraph 5(b) and 6(b), should the Grantee’s employment with the
Company terminate prior to any vesting dates set forth in Paragraph 4, Grantee
shall forfeit the right to receive the Restricted Stock that would otherwise
have vested on such dates.

4. Vesting Dates.

Subject to Paragraphs 5 and 6, the shares of Restricted Stock awarded under this
agreement shall vest in accordance with the following vesting schedule:

 

Number of Shares

Vesting

        Vesting Date

 

1



--------------------------------------------------------------------------------

No vesting of Restricted Stock shall occur after the Grantee ceases to be an
officer or other key employee of the Company for any reason. Any unvested
Restricted Stock shall also become 100% vested at the earliest of (i) the
employee’s retirement date, (ii) the employee’s death or disability, or
(iii) the occurrence of a Change of Control (as defined below), provided the
Grantee is an employee at such time, provided, further, that, in the event that
during the three year period following the Effective Time (as defined in the
Agreement and Plan of Merger by and between MGIC Investment Corporation and the
Company dated as of February 5, 2007), the Grantee’s employment is terminated by
the Company without Cause (as defined below) or by the Grantee for Good Reason
(as defined below).

For purposes of this Agreement, “Change of Control” shall mean:

 

  i Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause (i) of this definition, the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates or (D) any acquisition by any
corporation pursuant to a transaction that complies with clauses (iii)(A),
(iii)(B) and (iii)(C) of this definition;

 

  ii Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
board of directors of the Company;

 

  iii

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-

 

2



--------------------------------------------------------------------------------

 

corporate entity, equivalent securities) and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent governing body), as the
case may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

  iv Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, in no event shall the Effective Time constitute a
Change of Control for purposes of this Agreement.

For purposes of this Agreement, “Cause” shall mean (a) the Grantee is convicted
of, or pleads guilty or nolo contendere to a charge of commission of, a felony;
or (b) the Grantee has engaged in willful gross neglect or willful gross
misconduct in carrying out her duties, which results in material economic harm
to the Company or in reputational harm causing quantifiable material injury to
the Company.

For purposes of this Agreement, “Good Reason” shall mean (aa) the assignment to
the Grantee of any duties inconsistent with the Grantee’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as in effect immediately prior to the Effective Time, or any
other action by the Company which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith and which is remedied
by the Company within 30 days after receipt of notice thereof given by the
Grantee; (bb) any reduction in the Grantee’s annual base salary, annual bonus
opportunities, or other compensation opportunities or aggregate employee
benefits from those in effect as of immediately prior to the Effective Time
other than a change to aggregate employee benefits only that applies
across-the-board to all similarly situated employees of the Company; (cc) any
requirement by the Company that the Grantee’s services be rendered primarily at
a location or locations other than the                                         
     area inclusive of travel reasonably required to carry out the Grantee’s
duties as in effect immediately prior to the Effective Time; or (dd) with the
consent of the Designated Executive, a resignation for any other reason.

Within 15 days after the date each installment of Restricted Stock vests, the
Company shall deliver to the Grantee, at the executive offices of the Company, a
stock certificate for the number of Shares that vested pursuant to the above
stated vesting schedule. The obligation of the Company to deliver Shares upon
vesting shall be subject to all applicable laws, rules, regulations and such
approvals by governmental

 

3



--------------------------------------------------------------------------------

agencies as may be deemed appropriate by the Stock Option and Compensation
Committee (the “Committee”), including, among other things, such steps as
Company counsel shall deem necessary or appropriate to comply with relevant
securities laws and regulations. All obligations of the Company hereunder shall
be subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes.

 

5. Termination of Employment.

Voluntary and involuntary termination of employment with the Company shall
affect Grantee’s rights under this agreement as follows:

a). If Grantee voluntarily terminates employment for reasons other than Change
of Control, as defined in Paragraph 4, retirement, death or disability, or if
Grantee’s employment is involuntarily terminated for Cause as defined in
Paragraph 4, then Grantee shall forfeit the right to receive all shares of
Restricted Stock that have not theretofore vested.

b). In the event of retirement (as approved by the Designated Executive), death
or disability, all unvested Restricted Stock shall immediately become fully
vested and delivered to the Grantee (or, in the event of death, the Grantee’s
representative). The term “retirement” as used herein shall mean a Grantee’s
retirement as defined under the Company’s pension plan.

 

6. Certain Corporate Changes.

a) In the event of a change in, reclassification of, subdivision of, split-up or
spin-off with respect to, stock dividend on, or exchange of stock of the Company
for outstanding Shares, the number and class of the Shares subject to the
Restricted Stock Award shall be appropriately adjusted by the Committee.

b) If the Company is consolidated or merged with another corporation, the
Grantee shall be entitled to receive the same number and kind of shares or
securities as the Grantee would have been entitled to receive upon the happening
of such consolidation or merger if the Grantee had been, immediately prior to
such event, the holder of the number of shares of Restricted Stock, adjusted in
the manner provided in this Section; provided, that if the Company shall not be
the surviving corporation, the surviving corporation shall substitute therefor a
substantially equivalent number and kind of its shares of stock. All adjustments
made by the Committee pursuant to this Section shall be subject to the approval
of the Board, provided, further, that if the Effective Time occurs, the
Restricted Stock shall be adjusted in the manner contemplated by the Merger
Agreement.

 

4



--------------------------------------------------------------------------------

7. Ownership Rights.

Subject to the restrictions set forth herein, Grantee is entitled to all voting
and ownership rights applicable to the Restricted Stock, including the right to
receive any dividends that may be paid on the Restricted Stock, whether vested
or not vested.

 

8. Non-Transferability of Option.

This Award is not transferable other than by will or by the laws of descent,
except as otherwise permitted by the Plan, and this award shall not be subject
to any levy of any attachment, execution or similar process upon the rights or
interest. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate or otherwise dispose of any Restricted Stock or any right
hereunder, except as provided for herein, the Company may terminate any unvested
portion of the award by notice to the Grantee and the award and all rights
hereunder shall thereupon become null and void.

 

9. Employment Not Affected.

Neither the grant of any Restricted Stock, nor any other action taken with
respect to the Restricted Stock, shall confer upon the Grantee any right to
continue in the employ of the Company or any of its affiliates or shall
interfere in any way with the right of the Company or any affiliate to terminate
Grantee’s employment at any time. Except as may be otherwise limited by another
written agreement, the right of the Company or any of its affiliates to
terminate at will the Grantee’s employment with it at any time (whether by
dismissal, discharge, retirement or otherwise) is specifically reserved.

 

10. Cancellation or Amendment.

This award may be canceled or amended by the Committee, in whole or in part, at
any time if the Committee determines, in its sole discretion, that cancellation
or amendment is necessary or advisable in light of any change after the date of
this grant in (i) the Internal Revenue Code of 1986, as amended or the
regulations issued thereunder or (ii) any federal or state securities law or
other law or regulation, which change by its term is effective retroactively to
a date on or before the date of this award, provided, however, that no such
cancellation or amendment shall, without the Grantee’s consent, apply to or
affect installments that vested on or before the date on which the Committee
makes such determination.

 

11. Notice.

Any notice to the Company provided for in this instrument shall be addressed to
it in care of the Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Company or of an
affiliate, or to such other address as the Grantee may designate to the Company
in writing. Any notice provided for hereunder shall be delivered by hand, sent
by telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage and registry fee prepaid, in a post office or
branch post office regularly maintained by the United States Postal Service.

 

12. Incorporation of Plan by Reference; Nature of Restricted Stock.

This grant is made pursuant to the terms of the Radian Group Inc. 1995 Equity
Compensation Plan, the terms of which are incorporated herein by reference, and
shall in all respects be interpreted in accordance therewith. The decisions of
the Committee shall be conclusive upon any question arising hereunder. The
settlement of any award with respect to the Restricted Stock is subject to the
provisions of the Plan and to

 

5



--------------------------------------------------------------------------------

interpretations, regulations and determinations concerning the Plan as
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions relating to (i) rights
and obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of Shares, (iii) capital or other changes of the
Company and (iv) other requirements of applicable law. A copy of the Plan will
be furnished to each Grantee upon request. Additional copies may be obtained
from the Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197.

 

13. Governing Law.

The validity, construction, interpretation and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the law of the
State of Delaware.

IN WITNESS WHEREOF, Radian Group Inc. has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the date of the grant set forth above.

 

RADIAN GROUP INC.

By:

 

 

 

Accepted:

 

 

 

By:

 

6